UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1886



YI LAN WU; D.C.,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-485-933; A97-485-934)


Submitted:   August 16, 2006             Decided:   September 7, 2006


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Yi Lan Wu; D.C., Petitioners Pro Se. James Arthur Hunolt, Carol
Federighi, M. Jocelyn Lopez Wright, Tracey Wood, Eric Warren
Marsteller, Michelle Gorden Latour, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Yi Lan Wu and her son, D.C., natives and citizens of the

People’s Republic of China, petition for review of an order of the

Board of Immigration Appeals (“Board”) denying their motion to

reconsider its previous order, which dismissed as untimely their

appeal from the immigration judge’s denial of their requests for

asylum, withholding of removal, and protection under the Convention

Against Torture. We have reviewed the record and the Board’s order

and find that the Board did not abuse its discretion in denying the

motion to reconsider.      See 8 C.F.R. § 1003.2(a) (2006); Jean v.

Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).          Accordingly, we deny

the petition for review. See In re: Wu, Nos. A97-485-933; A97-485-

934 (B.I.A. July 20, 2005). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 2 -